Citation Nr: 0531480	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  94-19 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease (DJD) of the lumbar spine.

2.  Entitlement to service connection for loss of bladder 
control.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARINGS ON APPEAL

Veteran




INTRODUCTION

The veteran had active duty from September 1953 to April 
1956.  The veteran also served in the reserves.

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  

By rating decision dated in May 1992, a rating in excess of 
10 percent for the veteran's service-connected lumbosacral 
spine was denied.  Personal hearings before a member of the 
Board were conducted in March 1994 and July 1996.  The Board 
remanded this case to the RO in October 1996 for additional 
evidentiary development.  In the October 1996 remand, the 
Board also directed the RO to consider other issues, 
including service connection for otitis externa and tinnitus.  
The RO denied the claim in February 1999, and the veteran 
perfected an appeal of both issues.  

In an April 1999 rating decision, the RO denied service 
connection for degenerative joint disease of the lumbar 
spine, loss of bladder control and loss of bowel control as 
secondary to the service-connected back disorder; a total 
disability rating by reason of individual unemployability was 
also denied.  The veteran perfected an appeal of the issues 
of loss of bladder control and degenerative joint disease of 
the lumbar spine.  

In his July 1999 substantive appeal, the veteran indicated 
that he desired a hearing before a member of the Board.  
However, he withdrew his request in a subsequent statement 
dated in August 1999.  38 C.F.R. § 20.704(e) (2005).

In a May 2000 decision, the Board denied service connection 
for degenerative joint disease of the lumbar spine, loss of 
bladder control, tinnitus and otitis externa, as well as an 
increased rating for lumbosacral strain.  The veteran 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (Court).  In a July 2001 joint motion for 
remand, the Court vacated and remanded the Board's decision 
for consideration of the Veterans Claims Assistance Act of 
2000 (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)). 

In February 2002, the Board undertook additional development 
on the claim.  Prior to May 1, 2003, the Board's regulations 
provided that if further evidence, clarification of the 
evidence, correction of a procedural defect, or any other 
action was essential for a proper appellate decision, a Board 
Member or panel of Members could direct Board personnel to 
undertake the action essential for a proper appellate 
decision.  See 38 C.F.R. § 19.9(a)(2) (2003).  However, on 
May 1, 2003, the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit") invalidated 38 C.F.R. § 
19.9(a)(2), in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (hereinafter 
"DAV").  The Federal Circuit held that 38 C.F.R. § 
19.9(a)(2), in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, was inconsistent with 38 U.S.C. § 
7104(a), because 38 C.F.R. § 19.9(a)(2), denies appellants 
"one review on appeal to the Secretary" when the Board 
considers additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration, and without having to obtain the appellant's 
waiver.

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's Evidence Development Unit.  In 
light of the Federal Circuit Court's decision and other 
policy considerations, the VA determined that VBA would 
resume all development functions.  In other words, aside from 
the limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the RO level.  Therefore, the Board remanded the case to 
the RO in July 2003. 

In a June 2004 decision, the Board denied service connection 
for DJD of the lumbar spine, loss of bladder control and 
otitis externa and remanded the issues of service connection 
for tinnitus and an increased rating for lumbosacral strain.  
The veteran appealed the decision to the Court.  In an April 
2005 Order pursuant to a joint motion for remand, the Court 
vacated the Board's decision as to the issues of service 
connection for DJD of the lumbar spine and loss of bladder 
control and remanded those issues to the Board.  The 
remaining issue, entitlement to service connection for otitis 
externa, was dismissed.   

The matters of service connection for tinnitus and an 
increased rating for lumbosacral strain are currently the 
jurisdiction of the RO via the Veterans Benefits 
Administration Appeals Management Center (VBA AMC), in 
Washington, DC. pursuant to the Board's June 2004 remand.  
The April 2005 Order left undisturbed these remanded issues 
of the Board's June 2004 remand.  The issues of service 
connection for DJD of the lumbar spine and loss of bladder 
control are herein remanded to the RO via the VBA AMC.


REMAND

The basis for the joint motion is for the RO to issue a 
supplemental statement of the case (SSOC) since additional 
documents were received in September 2003.  See 38 C.F.R. 
§ 19.31 (2005).  Specifically, the RO last issued an SSOC in 
July 2003, but received VA outpatient treatment records from 
1999-2002 thereafter.  These records were found to be 
relevant because they showed treatment and evaluations for 
back disabilities and a renal disorder, as well as a history 
of in-service injury to the back.  See Chisem v. Gober, 10 
Vet. App. 526, 527-528 (1997); Allin v. Brown, 10 Vet. App. 
55, 57 (1997); Browder v. Brown, 5 Vet. App. 268, 270 (1993).  

In light of the foregoing, the case is REMANDED for the 
following action:

Review the claims file and re-adjudicate 
the veteran's claims on appeal, with 
consideration of all additional evidence 
since the last SSOC.  Ensure that any 
other appropriate developmental action is 
completed.  If any benefit sought on 
appeal remains denied, the veteran and 
his attorney should be provided an SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).






 Department of Veterans Affairs


